Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 3/15/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the second structure part has a bottom structure that exceeds the first side of the installation portion and an inner wall of the bottom structure slip matches with the first side of the installation portion, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No.  2006/0178639 to Eric et al. which discloses a needle device (Figs. 2-3), wherein the needle device comprises: a needle base (locking tip 21), having a first side (side disposed adjacent the skin during use) which is configured to be positioned close to (near) skin during use (the Examiner notes that any side of the connection member 23 is capable of achieving this functional limitation as “positioned close to” is being interpreted as the equivalent of “near”); a needle head (needle 22), having a first end which is connected to the needle base (end of needle 22 that is connected to the locking tip 21), the needle head (needle 22) extends parallel to the first side (needle 22 extends parallel to all sides of locking tip 21); a first structure part (first extension member 31), the first structure part (first extension member 31) is arranged outside the needle base (locking tip 21) and slip matches with the needle base (via engagement of first flange 216 and first recess 317) along an extension direction of the needle head (first flange and first recess are aligned with the extension direction of the needle 22, which is along the length of the needle 22), a first limit mechanism (formed by first flange 216 and first recess 317) is arranged between the first structure part (recess 317 is formed on first extension member 31) and the needle base (flange 216 is formed on locking tip 21), the first limit 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/Primary Examiner, Art Unit 3783